 In the Matter of ORLEANS MATERIALS & EQUIPMENT CO., INCORPORATEDAND STEEL FABRICATORS, INC., EMPLOYERSandINTERNATIONAL Asso-CIATION OF BRIDGE, STRUCTURAL AND ORNAMENTAL IRON WORKERS,SI IOPMEN LOCAL 619, A. F. L., PETITIONERCase No. 15-R-2134.-DecidedFebruary25, 1948Messrs. J. J.HouseyandG. T. Collameore,of New Orleans,La., forthe Employers.Cllr.Nick Tedesco,of New Orleans, La., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon ti petition duly filed, hearing in this case was held at NewOrleans, Louisiana, on April 7, 1947, before T Lowry Whittaker, hear-ing officer.The hearing officer's ridings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGSOF FACT1.THE BUSINESS OF TIIE EMPLOYEROrleansMaterials & Equipment Co., Incorporated,- hereinaftercalled OMECO, is engaged in fabricating steel at its plant in NewOrleans, Louisiana.During the year preceding the hearing, OMECOreceived from Steel Fabricators, Inc., steel products for fabricationworth over $100,000, approximately all of which originated frompoints outside the State of Louisiana.During the same period, fin-ished products worth approximately $15,000 were delivered to SteelSteel Fainicetots, Ine, moved to mtea^ene at the hearingAlthough this motion wasopposed by the Petitioner, the healing officer permitted this corporation to participate mthe proceeding, but reserved fog the Boai d lining on the motionIn view of our findingshereinaftei, nne conclude that Steel Fabiicatois, Inc, wwas Piopeily allotiaed to participateand its motion to intervene is heieh3 gianted'This name, a, vveli as that of the Petitioner, appeals in the caption as amended at thehealing76N L It B, No. 48351 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDFabricators, Inc., for shipment to points outside the State.We findthat OMECO is engaged in commerce within the meaning of the Act.Steel Fabricators, Inc., hereinafter called Steel Fabricators, is en-gaged in warehousing, fabricating, and distributing steel products ata plant across the street from the above plant of OMECO, in NewOrleans, Louisiana.During the year preceding the hearing, SteelFabricators received for handling and fabricating, by itself andOMECO, steel products worth over $100,000, approximately all ofwhich represented shipments from points outside the State of Lou-isiana.During the same period, it fabricated and shipped productsworth approximately $20,000 to points outside the State.Steel Fabri-cators admits and we find that it is engaged in commerce within themeaning of the Act.II.TI3E ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of OMECO.3III. THE QUESTIONCONCERNING REPRESENTATIONOMECO refuses to recognize the Petitioner as the exclusive bargain-ing representative of certain of its employees until the Petitioner hasbeen certified by the Board in an appropriate unit.On October 24, 1946, pursuant to a consent election agreement be-tween the parties involved herein, an election was held under Boardauspices among the employees in substantially the same unit as theone now urged to be appropriate by the Employers.At that time, amajority of the employees voted against representation.On January17, 1947, the Petitioner filed its petition herein and oil April 18,1947, shortly after the hearing in this matter, the Employers filed abrief in which they urged the prior election as a bar to the holding ofa second election.We perceive no obstacle to a current determination of representa-tives.With respect to the frequency with which elections may be held,Section 9 (c) (3) of the amended Act provides that: "No election shallbe directed in any bargaining unit . . . within which, in the pre-ceding twelve-month period, a valid election shall have been held."Accordingly, inasmuch as more than a year has now elapsed since theprior election, no sound reason exists to deny these employees an op-portunity, at this time, to select a bargaining representative, if theyso desire.The Petitioner has waived any right to object to any election which may be directed inthe instant proceeding on the basis of any of the acts alleged by it as unfan labor practicesin Case No 15-C-1337 ORLEANS MATERIALS & EQUIPMENT CO., INCORPORATED 353We find thata question affecting commerce exists concerning therepresentation of employees of the Employers,within the mewling ofSection 9(c) (1) andSection 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe Petitionercontendsthat the appropriate emit should consist ofall production and maintenance employees of OMECO, including lay-out men,but excludingwatchmen,janitors,timekeepers,draftsmenand engineering department employees,clerical and office employees,the shipping clerk, and all supervisors.The Employersare in gen-eral agreement with respect to the composition of the unit,except thatthey would include the watchmen.However, they would extend thescope of the unit to include the employees of Steel Fabricators as well.In the event that the Board should reject the Petitioner's unit con-tention,'the Petitioner takes the alternative position that the unit re-quested by the Employerswould begenerally appropriate.It would,however, exclude from such a unit the truck drivers and clerks em-ployed by Steel Fabricators,whom theEmployerswouldinclude.Scope o/ unitThere has been no prior history of collective bargaining with respectto the employees involved herein.The two corporations have thesame president, who is the majority stockholder in each company;the secretary of OMECO is vice president of Steel Fabricators; andtwo of the three members of the Board of Directors of OMECO servein a like capacity for Steel Fabricators.The latter corporation wasoriginally organized by the controlling interests of OMECO primarilyfor use as a warehousing outlet of steel products fabricated byOMECO, and its plant was established directly across the street fromOMECO. However, in view of business requirenments, Steel Fabrica-tors commenced virtually identical activities with those of OMECO's.A single plant manager, charged with the over-all supervision of bothplants, now coordinates and directs the allocation of the work to beperformed by each.Most of the production job classifications atOMECO are to be found also at Steel Fabricators and the employeeswithin these common classifications have the same skills, workinghours, and other conditions of employment, and receive the same wages.With respect to these classifications, the record discloses that more than50 percent of OMECO's employees therein have previously appeared* In support of its unit contention,Petitioner stiessed its inability to organize the em-ployees at Steel Fabricators. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDon Steel Fabricators' pay roll and that better than 90 percent of thelatter's employees therein have at one time or other been on OMECO'spay rolls.As to those classifications which exist only at one plant, but are never-theless required at the other, the affected employees perform theirrespective duties at both plants, without cost allocations being made.In this group are OMECO's draftsmen, engineering department em-ployees, maintenance men, and office and clerical employees, as well asSteel Fabricators' truck drivers, clerks, and painters.While eachcorporation maintains separate pay rolls and separate offices, and hasits own bookkeeper and a separate foreman to handle immediate super-vision, it nevertheless appears that the hiring and discharging at bothplants is handled by the single plant manager and that identical laborpolicies, commonly determined, prevail at both plants.Accordingly,in view of the foregoing, including the over-lapping of officers, di-rectors, and ownership of both corporations, the highly integratedoperations, and the same over-all supervision and labor policy, we areof the opinion that OMECO and Steel Fabricators together constitutea single employer within the meaning of Section 2 (2) of the Act, andthat their employees comprise a single appropriate unit for the pur-poses of collective bargaining.5Composition of unitWe come now to a discussion of the disputed categories of employees :Watchmen:As already noted, the Petitioner, in disagreement withthe Employers, would exclude these employees.The two watchmen,employees of OMECO, make the rounds of both properties and per-form plant-protection duties.In view of the foregoing, we find thatthey are "guards" within the meaning of Section 9 (b) (3) of theamended Act and we shall exclude them.6Truck Drivers:In this group are five truck drivers employed bySteel Fabricators whom the Employers would include and the Peti-tioner exclude.These employees make deliveries of steel productsfabricated at both plants, move steel between both plants, assist otheremployees in unloading steel at those plants, and serve either shop aspunch men or shear men. It thus appears that a considerable portionof time is spent by these employees in and about both plants in closeproximity to other employees in the requested unit.We shall there-fore include them.Clerks:The Petitioner would exclude the two employees in thiscategory appearing on the pay roll of Steel Fabricators while the5Matter of Daytoic, PricecCCompany, Ltd ,73 N L R B 149,and casescited theiem"Matter of C i' Hill & Company, Inc.76 N L R B 158 ORLEANS MATERIALS & EQUIPMENT CO., INCORPORATED 355Employers would include them.These two employees are actuallyexpediters or production clerks who follow the materials througharious production processes at both plants to see that the work isproceeding according to schedule.To expedite the progress of thework, they perform the physical labor of carrying the materials them-selves and also act as helpers on the machines.Although they preparedispatch sheets indicating the progress of the job, they make no re-ports as to individual employees and have no authority either to effect,or effectively recommend, changes in the status of employees.Wefind that their interests are similar to those of the other productionemployees.We shall therefore include them.'We find that all production and maintenance employees of theEmployers, including layout men, truck drivers, and clerks (produc-tion), but excluding watchmen, janitors, timekeepers, draftsmen, andengineering department employees, clerical and office employees, theshipping clerk, and all supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Orleans Materials & Equip-ment Co., Incorporated, and Steel Fabricators, Inc., both of New Or-leans, Louisiana, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Fifteenth Region, and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by International Associa-tion of Bridge, Structural and Ornamental Iron Workers, ShopmenLocal 619, A. F. L., for the purposes of collective bargaining.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Direction of Election.Matte;of StarWatch CaseCompany,61 N I. it R 1389781 9 0 2-48-% of 76-24